Citation Nr: 0925986	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disorder, and if so, whether service connection is warranted 
for the claimed disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Atlanta, Georgia 
RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2003, the RO denied the Veteran's application 
to reopen his claim for service connection for a back 
disorder.  The Veteran did not appeal this decision within 
one year from the date of the rating decision.

2.  Evidence associated with the claims file since the 
February 2003 rating decision was not of record at the time 
of the February 2003 rating decision and relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  The evidence received subsequent to the February 2003 
rating decision is new and material, and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) and (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

For reasons explained in detail below, the Veteran's claim of 
entitlement to service connection for a back disorder is 
found to be reopened by way of the submission of new and 
material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to the 
claim.  



II.  New and Material Evidence

An unappealed rating decision in February 2003 denied the 
Veteran's application to reopen his claim of entitlement to 
service connection for a back disorder on the basis that 
there was no evidence linking the Veteran's chronic low back 
disability to the back injury in military service.  In 
addition, the rating decision determined that the evidence 
submitted by the Veteran was not new and material as it 
essentially duplicated evidence that was previously 
considered.  The relevant evidence of record at the time of 
the February 2003 rating decision consisted of service 
treatment records, private medical records and a May 2000 
private opinion.  The Veteran did not file a notice of 
disagreement for that claim within the one-year time limit 
after the February 2003 rating decision.  Therefore, the 
February 2003 rating decision is final based on the evidence 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined in an August 2006 statement of the 
case that new and material evidence was presented to reopen 
the claim of a back disorder, this decision is not binding on 
the Board.  The Board must first decide whether the evidence 
received is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed, Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received.

In January 2005, the Veteran filed another claim for service 
connection for a back disorder.  Evidence received since the 
February 2003 rating decision includes VA treatment records, 
statements by the Veteran, a private medical opinion dated in 
October 2005 and a May 2009 Travel Board hearing transcript.  
All of the evidence received since the February 2003 rating 
decision is new in that it was not of record at the time of 
the February 2003 decision.  In addition, the evidence is 
material as the private medical opinion indicates that the 
Veteran's current back disability is related a back injury 
that occurred in service.  Thus, the Board finds the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Such 
evidence is so significant that it must now be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Veteran's claim of entitlement to service connection for 
a back disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a back disorder is 
reopened and the appeal is granted to that extent only.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.  

The Veteran contends that his current back disorder is 
related to a back injury that occurred during military 
service.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 U.S.C. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  VA treatment records show that the Veteran 
has a current disability and the Veteran's service treatment 
records document a back injury during military service with a 
diagnosis of back strain.  The Veteran submitted a medical 
opinion from his chiropractor indicating that the Veteran's 
chronic low back disorders are related to his original back 
injury during military service.  Based on the foregoing, the 
Board concludes that a VA medical examination and opinion is 
necessary in order to decide the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should associate with the 
claims file any outstanding VA 
treatment records from the Atlanta VAMC 
from November 2008 to the present.

2.	Thereafter, the AOJ should provide the 
Veteran with a VA examination to 
determine the identity and etiology of 
any back disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
back disorder found on examination is 
at least as likely than not (i.e., a 
fifty percent or greater probability) 
etiologically related to the back 
injury in military service or otherwise 
related to military service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The examiner should also discuss the 
private medical opinions dated in 
October 2005 and May 2000 that are 
associated with the record.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a back disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


